Citation Nr: 1036241	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-44 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is entitled to additional Concurrent 
Retirement and Disability Pay (CRDP) amounts for the time period 
June 1, 2005, through September 30, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1943 to February 
1946 and from May 1949 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2009 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In April 2010, the Board remanded the matter for the RO to 
prepare a DFAS One-Time Payment Worksheet and Audit Error 
Worksheet (AEW) for the period from January 1, 2005, to September 
30, 2008.  Documents dated in May 2010 reflected that an AEW 
could not be produced.  An award-by-award audit from January 1, 
2005 to September 30, 2008 was enclosed.  As will be discussed 
more thoroughly below, the Board finds that VA has substantially 
complied with the Board's April 2010 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that VA withheld any 
payments from the Veteran for the time period June 1, 2005, 
through September 30, 2008.  


CONCLUSION OF LAW

Entitlement to additional CRDP amounts for the time period June 
1, 2005, through September 30, 2008, has not been shown.  38 
U.S.C.A. §§ 5304, 5305 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.750 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the decision below, the Board has determined that there is no 
legal entitlement to the claimed benefits as a matter of law.  
The notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

However, the applicability of VA's duties to notify and assist 
does not affect the Board's duty to ensure that the directives of 
a prior remand were substantially complied with.  The Board 
observes that VA has undertaken reasonable efforts to obtain an 
AEW from the Defense Finance and Accounting Service (DFAS) and 
based on the May 2010 response from DFAS, any additional efforts 
to obtain such would be futile.  38 C.F.R. § 3.159(c)(2), (d).  
In particular, DFAS stated that their system will not allow them 
to transmit the data for an AEW in the time period in question 
because the system only sends months in which there is a payment 
due.  Because there were no funds due to the Veteran, DFAS could 
not transmit the data and a AEW could not be generated.  The 
Veteran was informed that DFAS does not prepare AEWs unless VA 
owes a veteran money in the June 2010 supplemental statement of 
the case (SSOC).  The SSOC also stated that AEW stops in May 2005 
because after that date VA stopped withholding any benefits.  
38 C.F.R. § 3.159(e).  The Board observes the Veteran's 
representative's contentions made in the August 2010 informal 
hearing presentation that if DFAS could not generate an AEW, 
surely the Veteran's DFAS account could be manually reviewed.  
Accordingly, the Veteran's representative argued, DFAS failed to 
comply with the Board's remand instructions.  However, the 
Veteran's representative then stated that they realize that a 
Board decision would not obligate DFAS to do so.

As will be discussed below, there is absolutely no evidence to 
indicate that VA continued to withhold payments to the Veteran as 
of June 1, 2005.  It appears that the Veteran's representative is 
requesting that VA assist the Veteran in contacting DFAS to 
resolve his perceived error in payments.  However, the Board 
notes that it has no jurisdiction over DFAS and cannot order DFAS 
to manually review the Veteran's account, especially when doing 
so would not help resolve the issue at hand, i.e. whether VA owes 
the Veteran additional payments.  Accordingly, the Board 
concludes that any additional efforts to obtain an AEW from DFAS 
for the period in question would be futile.  


LAW AND ANALYSIS

A veteran who is entitled to military retired pay and disability 
compensation for a service-connected disability rated 50 percent 
or more, or a combination of service-connected disabilities rated 
50 percent or more, under the schedule for rating disabilities, 
is entitled to receive both payments subject to the phase-in 
period.  38 C.F.R. § 3.750(b).  

It is not in dispute that the Veteran is entitled to receive both 
military retired pay and disability compensation for the time 
period in question.  What is in dispute is whether he is owed VA 
disability payments for the time period June 1, 2005, through 
September 30, 2008.  

As outlined by the Veteran's representative in a February 2010 
informal hearing presentation, the Veteran believes that he 
waived a portion of his VA disability benefits during the period 
June 1, 2005, to September 30, 2008.  In an August 2009 decision, 
the RO responded that according to its records, VA did not 
withhold payments during this period.  

In the April 2010 remand, the Board noted that there are two 
documents entitled DFAS One-Time Payment Worksheet of record, one 
dated in July 2008 and the other dated in March 2009.  However, 
both end with entitlement month May 2005, so it is unclear what 
CRDP amount the Veteran was paid from June 2005 through September 
2008.  The July 2008 and June 2009 VETSNET Compensation and 
Pension Award documents appear to reflect that no withholdings 
were issued from effective dates June 1, 2005, to December 1, 
2008.  However, the June 2009 VETSNET Compensation and Pension 
Award also appears to incorrectly reflect that no withholdings 
were made effective in January and April 2005.  In this regard, 
the category "total w/h" is blank for the January 2005 and 
April 2005 entry.  The Board observed that without a DFAS One-
Time Payment Worksheet for the period June 2005 to October 2008, 
it is unclear what amount VA withheld from June 1, 2005, to 
September 30, 2008, if any, or whether he actually received the 
CRDP amount he is entitled to.  Accordingly, in order to assist 
the Veteran in resolving this matter, the Board concluded that on 
remand, a DFAS One-Time Payment Worksheet and an AEW for the 
period January 1, 2005, to September 30, 2008, should be 
prepared.  

Pursuant to the remand, in May 2010 DFAS responded that the 
Veteran's account during the time period January 1, 2005, to 
September 30, 2008, had been reviewed.  DFAS records indicate 
that VA has paid the full entitlement awarded to the [Veteran] in 
this time period.  It was noted that the DFAS system will not 
allow transmission of the data for an AEW in this time period.  
The system only sends months in which there is a payment due 
date.  Because there are no funds due, DFAS could not transmit 
the data and an AEW could not be generated. 

A May 2010 Memorandum referenced the May 2010 DFAS response and 
added that a review of the folder was conducted to determine if 
the award history was correct and if any additional benefits 
could be paid for the period in question regardless of how the 
payment history now appears.  The following award-by-award audit 
of the period beginning January 1, 2005 and ending September 30, 
2008, is as follows.  It was noted that the original award of 
benefits, February 7, 2005, did not withhold any benefits.  The 
second award, May 19, 2005, withheld $9, 401.  The third award, 
July 17, 2008, was based on an AEW and released $3, 715.  The 
fourth award, June 4, 2009, was also based on an AEW and released 
$5,686.  The Memorandum noted that no further adjustments have 
been made to the Veteran's award and the $9,401 previously 
withheld from the Veteran has been released to him.  Therefore, 
the current payment history correctly reflects that no benefits 
have been withheld for the period January 1, 2005, to September 
30, 2008.  

In sum, the Board concludes that there is no evidence of record 
indicating that VA has withheld benefits since June 1, 2005.  The 
May 2010 Memorandum clarified that the February 7, 2005, award 
did not withhold any benefits, which clarifies why the June 2009 
VETSNET Compensation and Pension Award reflects that no 
withholdings were made effective in January and April 2005.  In 
fact, a May 19, 2005, notice letter indicated that a total award 
amount of $2,513 would begin June 1, 2005.  The Board finds it 
significant that $0 was withheld and the reason for change was 
"no longer withholding."  

The Board observes the August 2010 informal hearing presentation 
wherein the Veteran's representative reiterated that based on the 
VETSNET Compensation and Pension awards by VA dated in July 2008 
and June 2009 that it would appear that VA did not withhold any 
portion of compensation benefits for the period from June 1, 
2005, to September 30, 2008.  The Veteran's representative stated 
that this was the reason they requested that these documents be 
sent to the Veteran, so he might understand this.  The Veteran's 
representative believed that it was possible that while the VA 
stopped withholding in June 1, 2005, DFAS failed to increase the 
amount paid per month when the change in the law stopped 
requiring the offset and reduction.  The Veteran's representative 
correctly observed that any VA decision would have no bearing on 
the Veteran's DFAS payments, and if there was an error in his 
DFAS payment, the Veteran would need to address that with DFAS.  
The Board suggests that the Veteran contact DFAS should he still 
take issue with his payments for the period in question following 
issuance of this decision.  


ORDER

The Veteran is not entitled to additional Concurrent Retirement 
and Disability Pay (CRDP) amounts for the time period June 1, 
2005, through September 30, 2008.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


